Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20448   Page 1 of 26
                                                                              1



    1                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
    2                             SOUTHERN DIVISION
    3
    4     UNITED STATES OF AMERICA,
    5                      Government,
                                                  HONORABLE GEORGE CARAM STEEH
    6           v.
                                                  No. 15-20652
    7     ARLANDIS SHY,II,
    8                    Defendant.
          _____________________________/
    9
                                   DETENTION HEARING
   10
                              Thursday, December 8, 2016
   11
                                       -    -    -
   12
          APPEARANCES:
   13
          For the Government:                   RAJESH PRASAD, ESQ.
   14                                           Assistant U.S. Attorney
   15
          For the Defendant:                    MARK MAGIDSON, ESQ.
   16
                                       -    -    -
   17
   18                To Obtain Certified Transcript, Contact:
                 Ronald A. DiBartolomeo, Official Court Reporter
   19                 Theodore Levin United States Courthouse
                      231 West Lafayette Boulevard, Room 1067
   20                        Detroit, Michigan 48226
                                   (313) 962-1234
   21
                 Proceedings recorded by mechanical stenography.
   22         Transcript produced by computer-aided transcription.
   23
   24
   25
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19    PageID.20449   Page 2 of 26
                                                                               2



    1                                 I   N   D   E   X
    2     _________________________________________________________Page
    3     Detention Hearing                                                        3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14                             E   X   H   B   I   T   S
   15     Identification__________________________Offered                Received
   16
   17                            N        O       N       E
   18
   19
   20
   21
   22
   23
   24
   25


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19       PageID.20450   Page 3 of 26
                                                                                  3



    1                                         Detroit, Michigan
    2                                         Thursday, December 8, 2016
    3
    4                                   -     -      -
    5                      THE CLERK:       Case Number 15-2O652, United
    6       States versus Arlandis Shy.
    7                      MR. PRASAD:      Good afternoon, your Honor.           Raj
    8       Prasad for the United States.
    9                      THE COURT:       Welcome.
   10                      MR. MAGIDSON:      Good afternoon, your Honor.
   11       Mark Magidson on behalf of Mr. Shy who is seated here at
   12       counsel table.
   13                      THE COURT:       Welcome.      This is your motion,
   14       right?
   15                      MR. MAGIDSON:      Yes, your Honor.        I would like
   16       to begin, I subpoenaed a witness, a probation officer from
   17       Macomb County, who if the Court would indulge me maybe
   18       five minutes, I could give the Court insight as to his
   19       adjustment to probation while she was supervising him just
   20       before his arrest.
   21                      THE COURT:       I see.       Okay.   Any objection Mr.
   22       Prasad?
   23                      MR. PRASAD:       No.
   24                      THE COURT:       All right.      Call your witness up.
   25                      MR. MAGIDSON:      I would like to call Bonnie


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20451   Page 4 of 26
                                                                              4



    1       Phillips to the stand.
    2
    3                       B O N N I E     P H I L L I P S
    4
    5     being first duly sworn by the Court to tell the truth, was
    6     examined and testified upon her oath as follows:
    7
    8                      THE COURT:     Again, please state your name and
    9       spell your last name.
   10                      THE WITNESS:     Bonnie Phillips,
   11       P-h-i-l-l-i-p-s.
   12                      THE COURT:     All right.     You may proceed.
   13
   14                             DIRECT EXAMINATION
   15
   16     BY MR. MAGIDSON:
   17
   18         Q.   Ma'am, are you currently employed?
   19         A.   I am.
   20         Q.   With whom?
   21         A.   Department of Corrections.
   22         Q.   And in what capacity?
   23         A.   Probation Officer, 16th Circuit.
   24         Q.   As part of those duties, did you come in contact
   25       with the defendant in this case, Mr. Arlandis Shy?


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20452   Page 5 of 26
                                                                              5



    1         A.    I did.
    2         Q.    Were you supervising him?
    3         A.    I was.
    4         Q.    Okay.    And for what period of time?
    5         A.    From August 2015 until he was arrested, I think in
    6       February or March of 20 -- wait.        From August 2015 until I
    7       think, February or March of 2016.
    8         Q.    All right.    And let me just ask you a couple of
    9       things.
   10                   First of all, during the time that you were
   11       supervising him, was there for a controlled substance case
   12       in Macomb County?
   13         A.    I think so.   You know, that's one note I didn't look
   14       at.    I think it was.
   15         Q.    And he was --
   16         A.    Yeah, it was a prescription -- possession.          Yes, I
   17       do recall.
   18         Q.    And he was given a probationary sentence at that
   19       time?
   20         A.    Yes, two years.
   21         Q.    During the period of time that you supervised him,
   22       did you notice any change in his behavior or progression?
   23         A.    Very much so.    A lot of progress.
   24         Q.    Can you tell the Judge exactly what you observed?
   25         A.    Well, we didn't start out on a very good foot.           He


                             15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19    PageID.20453   Page 6 of 26
                                                                                6



    1       had a little bit of an attitude.        The first day I met him
    2       I had to give him a jail sanction.           It was over some
    3       miscommunication between Corrections.          We had a little
    4       talk.   He did his three days, and every time I saw him,
    5       his attitude just got better and better.           It was more
    6       positive.    So everything -- everything he ever did was
    7       very accountable, very truthful about, and he took his
    8       punishment.
    9         Q.    Let me ask you this, were you aware whether or
   10       not -- was one of his conditions of his probation that he
   11       either had to be in school or working or both?
   12         A.    Usually it's either they got to be in school.           I
   13       know that the judge wanted him to get his GED.
   14         Q.    And to your knowledge was he working on that?
   15         A.    He was.    He just passed social studies, and he was
   16       just waiting on the math portion.        He had taken it, and he
   17       was off by six points.      He was looking forward to retaking
   18       it.
   19         Q.    You were supervising that GED progress?
   20         A.    Yes, I was supervising all of his progress work.
   21         Q.    All right.    And when he passed, how did he seem to
   22       appear when he passed the first part?
   23         A.    Even when he failed, he was very proud of himself.
   24         Q.    Do you know during this time whether he was working?
   25         A.    He was working for a temp agency.         I know one


                              15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20454   Page 7 of 26
                                                                              7



    1       assignment he stopped because it was too many nights, and
    2       it was getting in the way.       He always worked.
    3         Q.   Do you know whether he worked in Detroit or Macomb
    4       County?
    5         A.   I don't recall.
    6         Q.   Were you aware of a time that he indicated that he
    7       wanted to move to Macomb County?
    8         A.   He was already in Macomb County when I was
    9       supervising him.
   10         Q.   Did you pay a visit at his Macomb County place?
   11         A.   I did on two different occasions.
   12         Q.   And you found him there?
   13         A.   The first one I got verification from someone else
   14       in the complex, and second time yes, he was actually
   15       there.
   16         Q.   You were satisfied that he was in place so to speak?
   17         A.   Yes.
   18         Q.   Did you know -- did you have any knowledge or
   19       information that he had grandparents living in Detroit?
   20         A.   Yes.
   21         Q.   Did you ever meet them?
   22         A.   I did.
   23         Q.   Did you get to meet his mother?
   24         A.   I did.
   25         Q.   Did you meet his aunt?


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20455   Page 8 of 26
                                                                               8



    1         A.   I had spoken to her.
    2         Q.   How would you describe his relationship with his
    3       family?
    4         A.   Very supportive.
    5         Q.   Did you make any determination from your own
    6       observations whether he was involved in any type of gang
    7       activity?
    8         A.   No, I was aware there were friends that were.           I
    9       know that he was at a party with some known members, and
   10       he did have to pay for that.       He got violated, and we had
   11       a long discussion about it, and he was very honest.
   12         Q.   When you say that he got violated, what was he
   13       violated for?
   14         A.   He in a car with someone who had thrown a gun out
   15       the window.    He ended up with no charges against him, but
   16       he got violated through our court for the association.
   17         Q.   Association with somebody with a felony record?
   18         A.   Yes.
   19         Q.   But he was not charged with a gun or anything of
   20       that nature?
   21         A.   No, the person in the car who had the gun actually
   22       confessed to it.
   23         Q.   Okay.   If he were released on bond or some
   24       conditional bond, is he still on probation to you?
   25         A.   Yes.


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20456   Page 9 of 26
                                                                              9



    1         Q.    He would report to you?
    2         A.    Twice a month.
    3         Q.    So he's not off the hook?
    4         A.    No.
    5         Q.    Does he still owe you the six points on the math
    6       test?
    7         A.    He does.
    8                      MR. MAGIDSON:     I don't have anything further.
    9                      THE COURT:    Thank you, counsel.
   10
   11                              CROSS EXAMINATION
   12
   13     BY MR. PRASAD:
   14
   15         Q.    Ms. Phillips, he actually began probation with
   16       Macomb County prior to your supervision, correct?
   17         A.    Correct.
   18         Q.    Initially when on probation with Macomb County, he
   19       had an urinalysis violation in July?
   20         A.    He had one violation due to them asking him to do a
   21       BPT, and he refused.      We discussed it.     He did his
   22       sanction, and that was it.
   23         Q.    He didn't mention that he had multiple sanctions or
   24       multiple punishments that he had to account for while on
   25       probation with you?


                            15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20457   Page 10 of
                                      26
                                                                           10



   1          A.   He had a couple of minor --
   2          Q.   Correct?
   3          A.   Uh-huh.
   4          Q.   And there was also that violation that we're talking
   5       about when he went to the party in September?
   6          A.   Yes, that was the only violation.        The sanction for
   7       the refusal of the BPT was not considered a violation.
   8          Q.   Ms. Phillips, you indicated that the person who had
   9       the gun confessed to it?
  10          A.   Yes, they admitted to it.      So Mr. Shy was never
  11       charged with it.
  12          Q.   Okay.    I hate to quibble with you, the other person
  13       pled guilty at court.      They never confessed to it.
  14          A.   I'm sorry.    You're correct.    Pled guilty.
  15          Q.   You understand the difference?
  16          A.   I do.
  17          Q.   Okay.    And you indicated that in your experience
  18       there wasn't any real -- you didn't notice any gang
  19       activity or gang connection, correct?
  20          A.   I didn't notice any gang activity.
  21          Q.   You were supervising Mr. Shy for approximately six
  22       months?
  23          A.   From August, yes.
  24          Q.   And you met with him multiple times?
  25          A.   I did.


                             15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20458   Page 11 of
                                      26
                                                                             11



   1          Q.   Are you aware of the tattoos that he has?
   2          A.   Just in paperwork, yes -- well, actually no.          I
   3       don't know about his tattoos.
   4          Q.   You're not familiar with the one that he has on his
   5       forearm?
   6          A.   No.
   7          Q.   Do you know the name of the gang that we're talking
   8       about here?
   9          A.   I heard.
  10          Q.   Sure.   What have you heard?
  11          A.   Seven Mile Bloods.
  12          Q.   Okay.   And you're not familiar whether or not he has
  13       Seven Mile on his forearm?
  14          A.   I don't recall.
  15          Q.   Okay.   When you actually -- when this case in Macomb
  16       County actually started, at that time he was -- when he
  17       was arrested on the Macomb County case, he was on
  18       probation in Wayne County in Third Circuit, wasn't he?
  19          A.   I don't recall.
  20
  21                       MR. PRASAD:    Okay.   No further questions.
  22                       THE COURT:    Okay.    Thank you, ma'am.     You can
  23       step down.
  24
  25                             (Witness excused.)


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20459   Page 12 of
                                      26
                                                                           12



   1                      MR. MAGIDSON:     Nothing further, your Honor.
   2                      THE COURT:    Thank you.
   3                      MR. MAGIDSON:     Judge, I would first
   4       acknowledge that there are family members here in court.
   5       My client's mother, Felicia Roach, his aunt -- I believe
   6       her name is Chiquita Roach -- and Ms. Stevens his
   7       grandmother.
   8                 I say that because he has very, very strong family
   9       ties, and he gave me -- and I have not looked through
  10       these -- they send him correspondences.          He's been locked
  11       up for eight months.      He gets a letter or card almost
  12       once -- he's up in Sanilac, and the family cannot get up
  13       to see him because of the distance, but they send him
  14       letters and cards constantly.
  15                 He has very strong family ties.        He has lived in
  16       the Eastern District all of his life.         He was raised on
  17       the east side of Detroit on Rosemary Street where he met a
  18       lot of people who are the co-defendants in this case.
  19                 And I think part of the confusion, because I had
  20       the opportunity to go through the transcript, and I raised
  21       it in the motion as well, during this time -- when I say
  22       during this time -- just prior to his arrest while he was
  23       on probation in Macomb County, he was working with a temp
  24       agency in Macomb County, and as this Court is aware,
  25       there's a lot small parts, plants, along that Schoenherr


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20460   Page 13 of
                                      26
                                                                           13



   1       corridor in the Clinton Township area, and he was assigned
   2       there, different places, and it was a lot when he --
   3       easier, closer to where he worked if he stayed with his
   4       aunt.   His mother actually moved up there as well, and
   5       that's where he was, and I think Ms. Phillips verified
   6       that.
   7                 Now he didn't work every day because he didn't get
   8       called every day, and his aunt worked.          He didn't have a
   9       car, and so the days that he didn't work, his grandmother
  10       or grandfather would come and get him, and he would be
  11       down there on Rosemary in Detroit, and he would help his
  12       grandparents out.     His grandfather will be 79 tomorrow.
  13       He's still working as a master mechanic, and he thinks he
  14       can do everything, but he can't.        You know, he lifts a
  15       tire or do whatever.      Arlandis helps him out, and he helps
  16       his grandmother, and they like having him around.
  17                 So that's where he was when the police within
  18       looking for him, the agents within looking for him.            On
  19       that day they searched his aunt's house in Clinton
  20       Township.    He wasn't there.     Therefore, he's missing.
  21                 Now he didn't keep a lot of clothes there because
  22       he didn't have a bedroom there.        He slept on the couch,
  23       and that was verified in one of the papers.          His mother
  24       was staying there.      He aunt was staying there.       It was a
  25       single bedroom apartment, and the aunt had a daughter, his


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19    PageID.20461   Page 14 of
                                      26
                                                                            14



   1       cousin that was staying there.        So he slept on the couch.
   2       He had a couple of work clothes, and most of his things
   3       stayed in Detroit.
   4                 But the point is, the day that he -- that the
   5       agents went looking for him in Clinton Township, his aunt
   6       called him and said, look.       They are looking for you.         He
   7       immediately self-surrendered -- and I forgot to ask her to
   8       verify -- but he turned himself to Ms. Phillips in the
   9       Macomb County Probation Department immediately, and his
  10       mother took him right there.       He called his mother and
  11       that was it.     So there's that level of cooperation and so
  12       forth.
  13                 So the issue that we have here, what is the danger
  14       to society, because that's one of the things that the
  15       Court has to look to.      He's charged with very serious
  16       charges.    We're not claiming that, but as this Court knows
  17       some of the defendants are death penalty eligible.
  18       There's murders claimed and so forth.          That's not Mr. Shy.
  19       He doesn't fit into that situation.           He's charged on a
  20       RICO conspiracy claim where he's looking at 20 or 25 years
  21       I believe, and using a firearm in furtherance of this type
  22       of felony.    He's charged with a mandatory five year
  23       conceivably to life sentence.
  24                 So the charges are serious.         I'm not minimizing
  25       that, but if we look at this man's history, he's got three


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20462   Page 15 of
                                      26
                                                                           15



   1       prior felonies, one from 20O7, a drug conviction that was
   2       ultimately dismissed under HYTA.        He was between 17 and 21
   3       at the time.     He then he had another case, attempted CCW
   4       out of Wayne County Circuit Court, and then this final
   5       case in Macomb County where he used an altered
   6       prescription to try to get some penicillin or something
   7       like that, and that was an attempt case there.           All three
   8       cases he received probationary sentences.          He didn't --
   9       he's never served time in prison.        He's never been
  10       sentenced to jail.      I think he got three days for not
  11       taking -- for violating -- or not complying with the
  12       probation's request to take a portable breath test.
  13                 So according to Ms. Phillips, he was making
  14       substantial progress.      He was getting his GED.       He's
  15       working.    He was doing all the right things just prior to
  16       this arrest.
  17                 The government in their indictment talks about
  18       things that he's done in 20O7, nine years ago.           He was
  19       arrested twice in West Virginia.        He was not convicted.
  20       One time he had marijuana.       Another time it was alleged
  21       that he had oxycontin.      Both of those charges were
  22       dismissed.    They are old.     There are other allegations
  23       that he was part of a crew or something, but nothing ever
  24       developed from that.
  25                 All I can tell you this, Judge, is that there are


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20463   Page 16 of
                                      26
                                                                           16



   1       conditions that this Court can impose to show that -- to
   2       assure the community's safety, and to assure his
   3       appearance.    There's never been a history of capias
   4       whatsoever.    As soon as he found out that he was wanted by
   5       the government, he self-surrendered.
   6                 I've attached to my papers a series of letters,
   7       lot of them are from family members.          Some of whom are
   8       here, and -- but two of the letters out of the multiple
   9       letters that I've attached to me demonstrate this young
  10       man's character, and the one letter is from the employer.
  11                 I sent my investigator out to the staffing place.
  12       I said just get a verification that he worked there, and
  13       she said Arlandis Shy?      I know him, and she volunteered a
  14       letter on her own, which the Court has and has an
  15       opportunity to read.      This went on and said that this guy
  16       was one of the most dependable people.          She relied upon
  17       him.   He was a good character, and he was a person that
  18       when he said he'd show up for work, he showed up for work
  19       and did what he was told to do.        She said in her view that
  20       speaks volumes because she deals with hundreds of people a
  21       month or a week -- I forgot what she said -- and he stood
  22       out as a positive, and that to me says who he is.
  23                 The second thing, the other letter that I found
  24       remarkable is a letter from Kinesha Thomas.          This is a
  25       former girlfriend, and when they first met years ago, she


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20464    Page 17 of
                                      26
                                                                            17



   1       had year or two year old daughter.        It was not his.       It
   2       was from another relationship.        Her name is Isabella.
   3       Isabella's father had abandoned her.          This young lady
   4       started going out with Mr. Shy, and Mr. Shy fell in love
   5       with this little girl, and he adopted her, not legally.
   6       He didn't go through the court, but emotionally, and he
   7       brought her into his heart and family, and his whole
   8       family then had to adopt her, and welcomed her, and they
   9       treated her as if it was his own biological daughter.
  10                 But then -- and I know the Court is familiar with
  11       family law based on prior experience -- usually in cases
  12       like this, people try -- they're fighting over kids and
  13       things like this, using kids against each other -- he
  14       breaks up with -- they break up.        It happens after two,
  15       three years.     He breaks up with Ms. Thomas, but he doesn't
  16       abandon this child, because there's only one person that
  17       this little girl calls daddy, and that's Mr. Shy.
  18                 And so they break up, and he still not only sees
  19       her, this girl stays with him for days, weeks at the end
  20       with the family, and to this day this girl -- they were
  21       extremely close -- are extremely close, and she misses her
  22       dad very, very much.
  23                 So the issue then becomes, is he a danger to
  24       society?    Is he something that we have to keep locked up
  25       to protect society, and the short answer is no.              There's


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20465   Page 18 of
                                      26
                                                                           18



   1       nothing here in this person's character or in this
   2       person's demeanor.      Everything that we've heard or what's
   3       been said about him is positive from the probation officer
   4       who has supervised for not a long time, but certainly long
   5       enough, longer than -- she got to know him more than any
   6       of us.    All of these other letters that know him, that
   7       have had contact with him, only positive things, and they
   8       go beyond positive things.
   9                 Yes, he has prior felonies, but I would submit to
  10       the Court they are nonviolent felonies.          The court -- the
  11       state court has deemed that he is probationable, he was on
  12       probation, and he was doing well on probation in Macomb
  13       County because he was almost completed his GED, and was
  14       working, and was doing the right thing.
  15                 And so will he return to court?        We only have --
  16       there's been no history of capiases on any of his cases,
  17       and the only other record that we have is when the
  18       police -- when he found out that the police was looking
  19       for him, what did he do?       He didn't try run or hide.        He
  20       immediately self-surrendered.       So that's the record that
  21       we have of Mr. Shy.
  22                      THE COURT:    All right.
  23                      MR. MAGIDSON:     So my request is this, he's
  24       been locked up for eight months.        He's got no problems
  25       where he's been locked up in terms of where he's gotten in


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19    PageID.20466   Page 19 of
                                      26
                                                                            19



   1       fights.    I'm saying to the Court you can let him out.              You
   2       can put him on a tether.       He's got a place to stay.        He's
   3       got family here.     I would say that he would stay with
   4       his -- back at his grandparents home.          He would stay
   5       wherever the Court orders, but he has people that will be
   6       there and vouch for him.       If you put him on a tether, he
   7       can call in once a day, supervise him, and he's got
   8       another supervisor, Ms. Phillips, where he will be doubly
   9       supervised.
  10                      THE COURT:    Okay.
  11                      MR. MAGIDSON:     Thank you.      Unless you have
  12       any questions?
  13                      THE COURT:    Thank you.       Mr. Prasad?
  14                      MR. PRASAD:     Your Honor, I can appreciate Mr.
  15       Magidson wanting to focus on Mr. Shy's more recent
  16       behavior on probation for the last six months of probation
  17       in Macomb County.     I can also appreciate the fact that Mr.
  18       Shy perhaps was doing better for the first time on
  19       probation for the last six months in Macomb County, but
  20       this indictment is not limited to the last year.              This
  21       indictment goes back to 20O4, and Mr. Shy's criminal
  22       history is not limited to the last year.           It starts back
  23       in 20O7.
  24                 And I think the fundamental difference between Mr.
  25       Magidson's argument and my argument that I indicated in my


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20467   Page 20 of
                                      26
                                                                           20



   1       response to the Court was in listing out the criminal
   2       history of this defendant, because as the Court reviews
   3       the criminal history of this defendant, and as I tried to
   4       lay it out in a clear format -- these are Pages 4 and 5 of
   5       my reply, starting with Page I.D. 1779 -- is that this
   6       defendant consistently from 20O7 onwards has been on
   7       probation and in violation of his probations.
   8                 Starting in 20O7 with the 20O7 offense, he was
   9       originally given Holmes Youthful Trainee Act, but here is
  10       where I disagree with defense counsel.          He was violated,
  11       and he was revoked on Holmes Youthful Trainee Act for that
  12       case in 20O9, August 20O9.       What happened in the interim
  13       while he is on probation from the 20O7 offense, from 20O8
  14       through August 20O9, he's arrested twice in West Virginia.
  15                 So counsel is correct that there's been no capias
  16       history perhaps, no specific capias order in this case,
  17       but while on probation out of the Third Circuit of
  18       Michigan, he's being arrested for narcotic offenses in
  19       West Virginia on two different occasions.
  20                 Counsel tries to argue that the Court should not
  21       look at either the 20O7 offense because he completed
  22       Holmes Youthful Trainee, which he did not, he was revoked
  23       on that, or the Court should not look at the 20O9 arrest
  24       in West Virginia because the state chose not to charge him
  25       there.    Those 20O9 offenses, your Honor, are specific


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20468   Page 21 of
                                      26
                                                                           21



   1       overt acts in our case, in our RICO conspiracy case, in
   2       which Count 1 the defendant is charged.          There is
   3       specifically Overt Acts 77 and 82.        He is going -- there
   4       is going to be evidence clear to those offenses, and those
   5       offenses go straight in line with the activities of the
   6       Seven Mile Bloods in this time period, especially in the
   7       middle time period of 20O8 onwards to present where much
   8       of the finances of the Seven Mile Bloods and how they were
   9       financing their organization was through interstate travel
  10       and the interstate trafficking oxycontin pills and other
  11       types of opiate pills purchased in Detroit, transported
  12       through the Greyhound bus system, and sold in West
  13       Virginia, both occasions where the defendant was arrested
  14       in 20O9 in West Virginia when he was transporting himself
  15       down on Greyhound buses, where he was found in one
  16       location in Charleston, West Virginia, hiding in a
  17       bathroom of a house that had drugs and money in it.
  18                 On the other occasion, he was found in a vehicle
  19       driven by a female, and he did not know after he was
  20       picked up from the bus station, and 300 oxycontin pills
  21       were found in the back floor board behind the front seats.
  22                 Your Honor, so this defendant's actions from 20O7
  23       to 20O9 show a pattern of violating probation.
  24                 Then we go to 2013 when he is arrested with a gun
  25       in the Red Zone in Detroit.       In that situation, police


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20469   Page 22 of
                                      26
                                                                           22



   1       come.   He flees from the police, jumps over a series of
   2       fences before he's finally caught with the 9-millimeter
   3       loaded firearm.     He pled guilty to attempt CCW in that
   4       case.   He's placed on probation in that case in 2013.            He
   5       violates his probation in 2014.        His probation is
   6       extended -- continued to be extended.         His probation was
   7       closed in April 2015 only after he had been arrested in
   8       Macomb County on the charges for which he was placed on
   9       probation for in Macomb County.
  10                 Continuing this pattern as Judge Stafford called
  11       it at the original detention hearing from the point of
  12       being placed on probation in 2013 to a continuous
  13       violation of probation, whether 2014 for technical
  14       violations or 2015 for committing new criminal offenses.
  15                 He pleads guilty to those offenses in Macomb
  16       County, and then placed on probation.         What happens when
  17       placed on probation?      Well, September 2015 they have the
  18       Block party in honor of Devon McClure, one of the deceased
  19       founders of the Seven Mile Bloods.        This defendant goes
  20       there -- and this is a quick aside -- he, like many
  21       members of any of the long standing members of the Seven
  22       Mile Bloods, has a Seven Mile tattoo on his forearm like
  23       other members in this indictment.
  24                 This defendant goes to the Block party that is at
  25       the strip club -- I tried to put this in kind terms.             It


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20470   Page 23 of
                                      26
                                                                           23



   1       was not some sort of peaceful honorary for Mr. McClure.
   2       It wasn't a candlelight vigil.        This was an actual party
   3       at a strip club where Seven Mile Blood members attended,
   4       some coming from out of state.        The FBI was, in fact,
   5       watching that party.      Different people left in different
   6       groups, including this defendant driving three other Seven
   7       Mile Blood members in his vehicle.        The law enforcement
   8       stopped different vehicles.       Different vehicles were
   9       stopped with firearms.
  10                 This defendant's vehicle that he was, in fact,
  11       driving, as law enforcement pulls in behind him, the front
  12       seat passenger Andrew Thomas tosses out a gun out of the
  13       front seat passenger window in a residential window.
  14                 It's not that Mr. Shy stops right then and there.
  15       It was that Mr. Shy continues to drive through the
  16       residential neighborhoods, down several more blocks before
  17       he's finally distancing himself away from where the gun
  18       was thrown out, and that's where he stops for law
  19       enforcement to come and effect the stop and arrest
  20       Mr. Thomas.
  21                 As indicated earlier by both defense counsel and
  22       myself with the questioning, Mr. Thomas later subsequently
  23       in an unrelated case pleads guilty to felon in possession
  24       of a firearm.
  25                 My ultimate argument in this case with regards to


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19    PageID.20471   Page 24 of
                                      26
                                                                            24



   1       Mr. Shy is that I strongly disagree with Mr. Magidson's
   2       review of Mr. Shy's criminal record.          In this time period
   3       of this racketeering indictment, in the four different
   4       overt acts that this defendant is charged with, we have a
   5       clear pattern that Mr. Shy is an active member of the
   6       Seven Mile Bloods, engaged in both the narcotics aspect of
   7       the Seven Mile Bloods, and also possessing firearms in
   8       2013 as to fit in with the rest of the activities of the
   9       Seven Mile Bloods.
  10                 I'm arguing, your Honor, both that he is a flight
  11       risk as shown by his ability to go to West Virginia in
  12       20O9 while on probation out of the Third Circuit in
  13       Michigan, and also that he is a danger to the community by
  14       his continuous failure to comply with probation.              Even
  15       when in Macomb County as his current probation officer
  16       believes he is doing well, he's still in violation by
  17       driving around with Seven Mile Blood fellow members while
  18       one of them tosses out a gun.       That is why your Honor I
  19       believe the Court should maintain the detention in this
  20       case.
  21                      THE COURT:    Thank you.       Do we have anybody
  22       from Pretrial Service?
  23                      PRETRIAL SERVICE OFFICER:         Yes, your Honor.
  24       Tom Nugent.
  25                      THE COURT:    Is it accurate to say you're


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20472   Page 25 of
                                      26
                                                                           25



   1       recommending to continue detention?
   2                      PRETRIAL SERVICE OFFICER:        Yes, your Honor.
   3       We're not changing our recommendation.
   4                      THE COURT:       Okay.   Do you see any changes in
   5       the situation since this decision was last made?
   6                      PRETRIAL SERVICE OFFICER:        No, your Honor.
   7                      THE COURT:       Okay.   All right.   Well, I can
   8       appreciate the defense counsel concerns.          Eight months is
   9       a long time to be held on pretrial conditions.           At some
  10       juncture -- I don't know what the advisory guideline range
  11       is in the event of a conviction in this case -- but I'm
  12       sure at some point we going to be up against the low end
  13       of advisory range that might affect the Court's continuing
  14       the detention order.
  15                 At this point the Court is satisfied that the
  16       detention order should continue for the reasons that were
  17       earlier stated by Magistrate Judge Stafford in review of
  18       this defendant's position.        Time does have a way of
  19       changing things, but at this point the Court is not
  20       satisfied to safely release, and not be flight risk.
  21                 So the Court will continue detention order.
  22
  23                          (Proceedings concluded.)
  24                                   -     -     -
  25


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1545 filed 12/03/19   PageID.20473   Page 26 of
                                      26
                                                                           26



   1                         C E R T I F I C A T I O N
   2                  I, Ronald A. DiBartolomeo, official court
   3       reporter for the United States District Court, Eastern
   4       District of Michigan, Southern Division, appointed
   5       pursuant to the provisions of Title 28, United States
   6       Code, Section 753, do hereby certify that the foregoing is
   7       a correct transcript of the proceedings in the
   8       above-entitled cause on the date hereinbefore set forth.
   9                  I do further certify that the foregoing
  10       transcript has been prepared by me or under my direction.
  11
  12     s/Ronald A. DiBartolomeo                           December 3, 2019
         _________________________                         ________________
  13     Ronald A. DiBartolomeo, CSR                             Date
         Official Court Reporter
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                           15-20652; USA v. ARLANDIS SHY
